Citation Nr: 0638985	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-05 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for lung disability.

4.  Entitlement to service connection for right shoulder 
disability.

5.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2001 and February 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The veteran testified 
before the undersigned member of the Board at a 
videoconference hearing held in April 2003.  This case was 
remanded by the Board for additional development in November 
2003.  

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction, a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  VA has received additional evidence from the 
veteran that was submitted since the RO's most recent 
supplemental statement of the case (SSOC) was issued in 
September 2005.  The new evidence is in the form of argument 
that is duplicative of argument previously presented.  
Because the newly received evidence is duplicative of 
argument already of record, and because the veteran has 
waived consideration by the RO of this evidence, a remand is 
not necessary.




FINDINGS OF FACT

1.  The veteran's right ear hearing acuity is evidenced by a 
puretone threshold average of 29, and speech discrimination 
of 96 percent correct.

2.  The veteran does not have Meniere's disease that is 
related to his military service.  

3.  The veteran does not have a lung disability that is 
related to his military service. 

4.  The veteran does not have a right shoulder disability 
that is related to his military service. 

5.  The veteran does not have knee disability that is related 
to his military service. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
right ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 
6100 (2006).  

2.  The veteran does not have Meniere's disease that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

3.  The veteran does not have a lung disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The veteran does not have a right shoulder disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  The veteran does not have knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
and October 2002, and March 2004.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to each of the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claims.  The RO also provided two  statements of the 
case (SOCs) and two SSOCs reporting the results of its 
reviews, and the text of the relevant portions of the VA 
regulations.  

The Board notes that the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, as is the case here regarding the right ear 
hearing loss issue, VCAA notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.   Dingess, 19 Vet. App. at 490.  
Moreover, because the veteran's service connection claims 
will be denied, these questions of rating criteria and 
effective dates are not now before the Board.  Consequently, 
a remand of the service connection questions is not 
necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured numerous 
medical examinations in furtherance of his claims.  

II.  Hearing loss

The veteran was service connected for hearing loss in the 
right ear by a rating decision dated in February 1990, rated 
as noncompensably (zero percent) disabling.  He submitted a 
claim for a compensable rating in December 1999.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran was afforded a VA audiological examination given 
in June 2004.  The audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
30
30
LEFT
25
20
20
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g, 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  

To rate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory 
acuity levels are determined, Table VII is then entered with 
the resulting auditory acuity level Roman numeral scores, 
which reveals the disability rating to be awarded.  

Generally speaking, if impaired hearing is service connected 
in only one ear, as is the case here, the non-service-
connected ear is assigned a designation of Roman numeral I 
for purposes of determining the percentage evaluation from 
Table VII.  (Effective from December 6, 2002, if an appellant 
has hearing impairment in one ear compensable to a degree of 
10 percent or more as a result of service-connected 
disability, and hearing impairment in the other ear that 
meets the provisions of 38 C.F.R. § 3.385 and that is a 
result of non-service-connected disability, VA will pay 
compensation as if both ears were service connected.  
38 C.F.R. § 3.383(a)(3)).  Here, the veteran's non-service-
connected left ear does not suffer a hearing impairment as a 
result of non-service-connected disability that meets the 
provisions of 38 C.F.R. § 3.385, and this provision is thus 
not for application here.)

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (both ears with a Roman numeral score 
of I) shows that the level of the veteran's compensable 
hearing loss evaluation is 0 percent, or non-compensable:  

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear
 

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  However, 
because the evidence does not show exceptional patterns of 
hearing loss, a higher evaluation is not warranted.  
38 C.F.R. § 4.86 (exceptional patterns are those where the 
puretone thresholds at each of the four evaluated frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold at 1000 Hertz is 30 decibels or 
less and the puretone threshold at 2000 Hertz is 70 decibels 
or more). 

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
However, where, as here, the rating criteria are determined 
by a mechanical application of numeric designations assigned 
to audiometric examination results, which are then applied to 
the tables found in the rating schedule, the benefit-of-the-
doubt standard is not applicable in determining this issue.  
In short, the numbers are determinative, and the concept of 
equipoise is not for application here. The numbers here 
reveal that the veteran's service-connected right ear hearing 
loss continues to be non-compensable, and a compensable 
rating is therefore denied.

III.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis and organic diseases of the nervous 
system, may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2006).  Further, it is not enough that 
an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

A.  Meniere's disease

The veteran has been diagnosed with Meniere's disease 
(although some records suggest that he does not have 
Meniere's) and he contends that it is a result of his 
military service.  The veteran's service medical records 
(SMRs) are without mention of complaints of or treatment for 
Meniere's disease.  The veteran's separation examination 
reported no history related to Meniere's disease, and no 
history of any ear complaints except for a notation that the 
veteran had some low frequency hearing loss.  

In written statements and in testimony before the undersigned 
Veterans Law Judge, the veteran contends that two of his VA 
doctors and a VA audiologist agree that his Meniere's disease 
is probably related to ear trauma in service.  Of record is 
an October 2001 statement from VA doctor J.S., M.D., that 
merely states that the veteran has hypertension, diabetes, 
tinnitus with hearing loss, degenerative joint disease, and 
cerebral vascular disease, all of which are chronic and not 
expected to resolve in the future.  The statement does not 
list Meniere's disease, and does not address the etiology of 
any of the disorders that are listed.  The veteran's record 
contains many records authored by VA audiologists, but none 
by an audiologist with the name identified by the veteran.  

Of record is a December 1999 statement attributed to a Dr. 
Peltier, stating that the veteran "was treated frequently 
for his otis [sic] externa, otis [sic] media and tinnitis 
[sic] in VA-emergency room from [sic] the period of 1984-
1994."  The VA treatment records of record do not reflect 
such treatment, but, because the veteran was a VA nurse 
during that period, it is possible that treatment might not 
have been documented.  

Also of record is an undated handwritten statement received 
by the RO in September 2002, purportedly signed by Dr. 
Peltier, who died in February 2001.  (Curiously, the 
handwriting does not appear the same as the December 1999 
statement by Dr. Peltier and his signature is markedly 
different.  Dr. Peltier misspelled the word "symptoms" just 
like the veteran did in his January 2002 handwritten 
statement.)  The statement says that Dr. Peltier had treated 
the veteran since 1977 at the VAMC in Lexington, Kentucky.  
The note averred that the veteran had been worked up to rule 
out transient ischemic attack, but that all tests performed 
were negative.  The note opined that the veteran's symptoms 
at the time were "his Meniere's disease acting up," and 
that loud noise exposure and ruptured tympanic membrane while 
in the military probably caused his tinnitus and Meniere's 
disease.  

A January 2002 treatment note indicates that the veteran 
presented with complaints of weekly dizziness and tinnitus 
that had not responded to medication.  The veteran noted that 
he had had an extensive workup in the past and was diagnosed 
with Meniere's disease.  This treatment note rhetorically 
questioned whether the veteran's dizziness was related to the 
medication Niaspan, but drew no conclusions.  

Of record is a May 2004 head and neck consultation response.  
This document notes that the veteran's history of Meniere's 
disease dated back only five years, that is, to about 1999.  

The veteran was afforded a VA examination given in June 2005.  
The veteran gave a history of chronic ear infections since 
his time in service as well as perforation and staphylococcal 
infection of the right eardrum after service.  The record 
shows that the veteran scratched his right ear canal in 
February 1986 while employed as a VA nurse, and that an 
infection ensued.  The diagnosis was otitis externa.  There 
is no notation regarding any perforation of an ear drum.  The 
veteran's symptoms reported to the June 2005 examiner 
consisted of vertigo lasting one to two hours approximately 
twice a week, tinnitus worse during acute episodes, a 
bilateral ear fullness, and sensorineural hearing loss.  The 
examiner noted that earlier examinations were consistent with 
Meniere's disease.  Examination revealed moderate 
tympanosclerosis bilaterally; both eardrums were intact with 
no signs of perforation or drainage.  Pupils were equal, 
round and reactive to light and accommodation; extraocular 
muscles were intact; oropharynx and nasopharynx were clear; 
cervical examination revealed no lymphadenopathy.  There was 
bilateral diffuse moderate parotid enlargement with no 
tenderness.  

Since the June 2005 examiner did not provide an opinion as 
requested by the Board's remand, a medical opinion was 
requested.  The August 2005 opinion from a VA physician noted 
that the veteran's complete claims file, including his SMRs, 
was reviewed.  This physician noted that the veteran's 
separation examination noted no complaints from the veteran 
regarding ear pain or other related problems, and no 
complaints of dizziness.  A general medical examination given 
in 1998 did not mention Meniere's disease or dizziness, 
though it did note the veteran reported in-service ear 
infections, which were said to consist of about three 
episodes of otitis, and that these had been treated and 
resolved.  The veteran's claims file showed no evidence of 
Meniere's disease in service or within a year following 
service.  

The physician opined that it is unlikely that the veteran's 
Meniere's disease is related to his military service.  The 
physician noted that this opinion was based on the fact that 
there is no evidence that Meniere's disease was present in 
service or shortly thereafter, and there was no clinical 
evidence of record that would support a diagnosis of 
Meniere's disease during that period.  It was also opined 
that the veteran's three or so in-service ear infections were 
not severe enough to give rise to his current Meniere's 
disease.

Here, the veteran's SMRs record seven visits to sick call 
between May 1971 and September 1974, none of which concerned 
ear infections or eardrum perforation.  Nevertheless, even 
conceding in-service infection as reported by the veteran, 
the Board finds that the preponderance of the evidence is 
against the claim.  There is credible medical evidence 
espousing both that there is, and that there is not a nexus 
between the current disability and the veteran's in-service 
occurrences of otitis.  On the one hand, a statement 
attributed to Dr. Peltier avers that loud noise and a 
ruptured eardrum while in service probably caused his 
Meniere's disease.  On the other hand, the August 2005 
medical opinion specifically determined that it is unlikely 
that the veteran's Meniere's disease is related to his 
military service.  The Board acknowledges the statement 
attributed to Dr. Peltier that the veteran's Meniere's 
disease was probably caused by loud noise exposure and 
ruptured tympanic membrane while in the military.  However, 
the Board finds more persuasive the medical opinion of the 
August 2005 VA physician.  The Board makes this assessment 
based on the fact that the August 2005 physician noted that 
the veteran's complete claims file, including his SMRs, was 
reviewed.  Having reviewed the veteran's complete claims 
file, the Board reasonably concludes that the August 2005 
physician took into account-and rejected-the opinion 
attributed to Dr. Peltier.  

The August 2005 physician who provided the medical opinion 
supported his conclusion that it is unlikely that the 
veteran's Meniere's disease is related to his military 
service by noting that the veteran's separation examination 
noted no complaints from the veteran regarding ear pain or 
other problems, and no complaints of dizziness; that a 
general medial examination given years after leaving service 
did not mention Meniere's disease or dizziness, though it did 
note the veteran's reported in-service ear infections, which 
had been treated and resolved; that the veteran's claims file 
showed no evidence of Meniere's disease in service or within 
one year following service; and, significantly, that there 
was no clinical evidence of record that would support a 
diagnosis of Meniere's disease during that period.  

The Board notes that the veteran, who served in the Air Force 
as a medical corpsman, evidently is now a registered nurse.  
As a trained medical professional, his medical opinions on 
medical questions within his competence are afforded some 
weight.  Significantly, the veteran has not advanced a 
personal medical opinion; he has merely asserted that he was 
told by doctors and an audiologist that his Meniere's disease 
is probably related to his ear trauma in service.  As he is 
not asserting a medical opinion of his own, his medical 
background is irrelevant here.  Further, even though the 
veteran is a registered nurse, there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2006).  Moreover, the veteran's contentions 
are not substantiated by any analysis, supporting clinical 
data, or other rationale.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  

B.  Lung disability

The veteran's original claim for what has been characterized 
by the RO as a lung disability was characterized by the 
veteran as a claim of service connection for tuberculosis.  
At his hearing, the veteran framed this claim as "mainly TB 
exposure."  The veteran bases his contention on the fact, as 
shown in his SMRs, that he had a positive TB skin test in 
service in July 1974, and that he was shown to have calcified 
granulomas.  The veteran's SMRs show that a PPD and chest 
films were negative.  A notation on the report of the x-ray 
examination reported no active disease.  The veteran's 
separation examination noted the above positive TB test, but 
otherwise reported no related complaints or clinical findings 
on examination.  

As an employee in a VA medical center, the veteran was 
examined annually for TB, each time with negative results.  
The typical report was:  no active disease, no interval 
change.  As noted, the veteran's treating physicians, Dr. S. 
and Dr. Peltier  have noted that the veteran has several 
chronic disorders, but a current lung disorder is not among 
those listed by the doctors.  Treatment records from VAMC 
Lexington reveal that the veteran's "problem list" shows 
chronic pharyngitis, arthritis, Meniere's disease, diabetes, 
hyperlipidemia, and essential hypertension.  No lung disease 
or disorder is shown.  Nevertheless, the veteran was afforded 
a VA medical examination given in June 2004 as a result of 
the Board's remand.  

The June 2004 examiner noted the veteran's medical history, 
including the positive TB skin test in service, and the 
notation at the time that he had incidental exposure to a 
nephew diagnosed with TB.  The examiner noted from the 
veteran's SMRs that the x-ray and sputum test were both 
negative for TB, and that, after a brief prophylactic 
treatment with anti-tuberculosis medications, the veteran was 
taken off these medications because it was felt that the 
veteran was not suffering from active TB.  The veteran 
reported no fever or night sweat, no history of 
hypersomnolence or hemoptysis, no current home treatment such 
as oxygen or CPAP machine, and no history of malignant 
disease of the lungs.  

The examiner noted that positive TB skin tests are a very 
common finding even in patients who have no clinical evidence 
of active tuberculosis.  He concluded that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic lung disease or residual thereof.  For this 
reason, the examiner stated that it is not likely that any 
lung disability is related to military service.  

Here, there is no evidence of a current disability.  The June 
2004 examiner was unequivocal in his assessment that there 
was insufficient clinical evidence to warrant a diagnosis of 
any acute or chronic lung disease or residual thereof.  This 
is consistent with the medical evidence of record, including 
years of routine annual examinations showing no active lung 
disease.  Even Dr. Peltier, who reported that granulomas and 
scarring was due to exposure to TB in service, never found 
that the veteran had had TB.  The remainder of the evidence 
tends to support the VA examiner's conclusion that the 
veteran never actually had TB.  Therefore, the Board finds 
that the VA examiner's opinion is of greater evidentiary 
weight.  With no evidence of a current disability the 
analysis ends, and service connection must be denied.  Put 
another way, service connection is not warranted for an in-
service positive TB skin test, for exposure to TB in service, 
or for the in-service evidence of calcified granulomas, none 
of which has resulted in a current disability.  

C.  Right shoulder, knees

The veteran contends that he has current disabilities of the 
right shoulder and bilateral knees, for which he contends he 
should be service connected.  At his hearing he contended 
that his shoulder and knees were hurt while playing baseball 
in service.  Neither the veteran's SMRs nor his separation 
examination shows complaints or treatment for any related 
injuries.  

Of record is the report of a March 1988 VA medical 
examination.  In the course of that examination the veteran 
averred that he injured his right shoulder while playing 
baseball in service in September 1974, and that he injured 
his left knee at the same time.  He averred that his right 
knee also warranted service connection, though he did not at 
that time point to any specific traumatic event warranting 
service connection for the right knee.  He reported to this 
examiner that he was seen at the USAF hospital at Homestead 
AFB where x-rays were taken of the shoulder, which he avers 
was dislocated, and that he was put in a sling for two weeks.  

On examination, the March 1988 examiner noted that the 
veteran had full range of motion of the both shoulders, with 
the veteran complaining of occasionally having a little 
stiffness and soreness in the right shoulder.  X-ray 
examination showed no evidence of acute bony trauma, and only 
some slight degenerative change involving the 
acromioclavicular joints bilaterally.  The veteran gave a 
history of some arthralgia in his knees, but examination 
revealed both knees had complete range of motion, and there 
was no evidence of instability, swelling, luxation, or 
locking.  X-ray examination revealed no osseous or articular 
abnormalities.  

The veteran was afforded another VA examination in June 2004.  
The veteran gave a history of daily right shoulder and 
bilateral knee pain.  The veteran contended that his right 
shoulder was dislocated while playing softball in service in 
1974, and that he twisted his left knee at the same time.  
The examiner noted that the SMRs and the separation 
examination did not show any complaints or treatment for the 
right shoulder or either knee.  On examination the examiner 
found no evidence of shoulder injury.  Examination of the 
knees revealed arthroscopic surgical scars on the left knee 
from a 1994 procedure.  There was some laxity of the left 
knee joint with posterior drawer maneuver, but no pain; range 
of motion exercises were essentially normal.  X-ray 
examination of the right shoulder revealed mild "DID" of 
the AC joint; the knees were normal.  (It appears that 
"DID" represents a typographical error that was intended to 
mean degenerative joint disease (DJD), which is discussed 
elsewhere in the record.)  

The examiner diagnosed right shoulder dislocation per the 
veteran's history with AC joint "DID" and shoulder joint 
"DID."  Also diagnosed was left knee arthroscopic surgery 
per the veteran's history for meniscus tear of the left knee, 
and right knee arthralgia.  

The examiner opined that it was unlikely that any right or 
left knee, or any right shoulder disability, was related to 
military service or was present within one year of the 
veteran's discharge.  The examiner's rationale was that there 
were no complaints documented on the veteran's separation 
examination, no evidence of complaint or treatment within the 
one-year presumptive period following service, and the report 
of a general medical examination in 1988 that showed no 
clinical evidence of knee or shoulder disability at that 
time.

Here, even if the Board were to assume that events in service 
transpired as related by the veteran (but that are not 
documented in his SMRs), the veteran's claims for service 
connection for shoulder and knee disabilities must fail 
because there is no medical evidence of a nexus between any 
current disability and any in-service disease or injury.  As 
noted, based on the medical evidence of record, including the 
history provided by the veteran and his examination, the June 
2004 VA examiner opined that it is unlikely that any 
bilateral knee or right shoulder disability is related to 
military service.  The Board finds that this examiner's 
opinions are substantiated by adequate reference to the 
medical evidence of record, and further finds that the 
opinions are of greater evidentiary weight than the statement 
received in September 2002 attributed to Dr. Peltier.  Dr. 
Peltier said that DJD in both knees and shoulder were 
attributable to inservice injury, but no further explanation 
or reference to the record was made.  In short, it does not 
appear that Dr. Peltier reviewed the record, such as the 
separation record and the 1988 examination report, for 
example.  Consequently, the Board finds Dr. Peltier's 
statement to be of very little evidentiary value.  

The Board again acknowledges that the veteran is a nurse by 
profession.  But, for the reasons discussed in the Meniere's 
disease section above, the Board finds that his opinion that 
he has shoulder and knee disabilities attributable to his 
military service are not persuasive medical evidence.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran does not have Meniere's disease, a lung disorder, a 
right shoulder disability, or knee disabilities traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to an increased (compensable) rating for right 
ear hearing loss is denied.

Entitlement to service connection for Meniere's disease is 
denied.

Entitlement to service connection for lung disability is 
denied.

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for any knee disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


